Citation Nr: 1503256	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  10-20 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the cervical spine.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for right leg disorder, including as secondary to cervical spine degenerative disc disease.

4.  Entitlement to service connection for left leg disorder, including as secondary to cervical spine degenerative disc disease.

5.  Entitlement to service connection for shoulder disorder, including as secondary to cervical spine degenerative disc disease.

6.  Entitlement to an increased evaluation for residuals of removal of cyst of right wrist, including scar, currently assigned a noncompensable evaluation prior October 15, 2008 and 10 percent thereafter.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran served on active duty from November 1962 to November 1964.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction was subsequently returned to the RO in Cleveland, Ohio.  

When this case was before the Board in November 2013, it was decided in part and remanded in part.  It is now before the Board for further appellate action.

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim for that disability when raised by the record.  The Veteran has not claimed that he is unemployable due to his service-connected disabilities during the period of appeal.  Therefore the issue of total disability based on unemployability is not before the Board.






FINDINGS OF FACT

1.  A cervical spine disability was not manifest in service and degenerative joint disease of the cervical spine was not manifest within one year of discharge; the cervical spine disability is unrelated to service.

2.  Bilateral hearing loss disability was not manifest in service or within one year of separation from service, and is not related to service.

3.  A right leg disorder is unrelated to a service-connected disease or injury.

4.  A left leg disorder is unrelated to a service-connected disease or injury.

5.  A shoulder disorder is unrelated to a service-connected disease or injury.

6.  Residuals of removal of cyst of right wrist is manifested by a painful scar and some limitation of motion; however, exact limitation of motion of the wrist was unable to be assessed due to the Veteran not cooperating.   There is no showing of arthritis.


CONCLUSIONS OF LAW

1.  A cervical spine disability was not incurred in or aggravated by service, and degenerative joint disease of the cervical spine may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  Bilateral hearing loss disability was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

3.  A right leg disorder is not proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014).

4.  A left leg disability is not proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014).

5.  A shoulder disability is not proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014).

6.  The criteria for a separate compensable evaluation for the residual of limitation of motion for the removal of cyst of right wrist are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5215 (2014).  

7.  The criteria for a rating in excess of 10 percent for the scar associated with the removal of cyst of right wrist are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5215 (2014); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in October 2008 and November 2008, the agency of original jurisdiction (AOJ) satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2014).  Specifically, these letters informed the Veteran of information and evidence necessary to substantiate the claim for service connection for a neck disorder, right leg disorder, left leg disorder, shoulder disorder, bilateral hearing loss and a higher evaluation for his right wrist disability and of the relative burdens of VA and the Veteran, relating the information and evidence that VA would seek to provide and that which he was expected to provide.  These letters informed the Veteran of information and evidence that governs the initial assignment of a disability evaluation and the regulations regarding the effective date of the establishment of service connection.  

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2014).  Service treatment records have been associated with the claims file.  All identified and available post-service treatment records have been secured.  Attempts have been made to obtain the relevant records form the Social Security Administration (SSA).  In an April 2014 letter, the SSA National Records Center responded that no records existed for the Veteran.  The claims file shows that the Veteran has been receiving SSA benefits, but as he filed for this disability in the 1980's, these records may have been destroyed.  The April 2014 letter noted that further efforts to obtain them would be futile.  

The Veteran has been medically evaluated in conjunction with all of his claims except hearing loss (addressed below), and medical opinions have been sought.  The Veteran failed to cooperate in both July 2014 VA examinations and has failed to cooperate in past VA examinations, including the December 2008 VA examination for the wrist.  The Court has held that "[t]he duty to assist is not always a one-way street. If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence." See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Furthermore, when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655.  In this case, the Board finds that the Veteran's failure to cooperate is analogous to a failure to report; therefore, the case will be rated based on the evidence of record.  

As noted above, the Veteran was not provided a VA examination for his hearing loss claim.  VA must provide an examination when there is (A) competent evidence of a current disability that (B) may be associated with service, but (C) there is insufficient medical evidence to make a decision on the claim.  38 U.S.C.A. § 5103A(d).  The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted under this statute.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be competent evidence of a current disability, competent evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  

Although the Veteran's representative argued in an October 2011 Informal Hearing Presentation that the Veteran should be afforded a VA examination for his hearing loss disability, the Board disagrees.  The representative argued that the Veteran contends that his hearing loss is due in-service acoustic/noise trauma and has provided details thereof; however, there is no evidence that the Veteran has ever provided any statement of why he believes his current hearing loss is due to service, or any statement as to what his noise exposure was in service.  Notably, his military occupational specialty was supply handler, which does not suggest excessive noise.  In the absence of evidence that tends to associate the Veteran's current hearing loss with his service, the Board finds that no VA examination is required under 38 U.S.C.A. § 5103A(d).  

Service connection

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Certain chronic diseases, such as arthritis and diseases of the central nervous system, may be presumed to have been incurred or aggravated in service if it is manifested to a compensable degree within a year of the Veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Alternatively, for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. 38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim. The U. S. Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for a disability that is proximately due to or the result of an established service-connected disability.  38 C.F.R. § 3.310 (2014). This includes disability made chronically worse by service-connected disability. Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that there was an amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744 -47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b) (West 2014).

Service connection for degenerative disc disease of the cervical spine.

The Veteran claims that his current degenerative disc disease of the cervical spine is related to his military service.  The Veteran reported that he received treatment for his neck at Ft. Lee in Virginia in 1963 and in Hawaii in 1963 to 1964.

In February 1963, during the Veteran's military service, the Veteran complained of a stiff neck.  An x-ray study noted some straightening of the normal cervical lordotic curvature.  The disc spaces were preserved and there was no loss of vertebral body stature.  No encroachment upon the intervertebral foramina was demonstrated.  The prevertebral soft tissues were not remarkable.  

In September 1964, also during the Veteran's military service, the Veteran reported a stiff neck.  It was held rigidly to the right, and he was unable to straighten it.  He was diagnosed with moderate spasm and given intravenous Robaxin with dramatic results.  

During his separation examination, he did not report problems with his neck.  The August 1964 separation examination noted a normal spine and musculoskeletal system.

In a May 1977 letter, Dr. L., the Veteran's private physician, observed that the Veteran had near-rigidity of neck and trunk motion.  He reported that his back pain has been present ever since injurying his hand which, according to his letter, was around September 1970.  The physician noted a diagnosis of lumbosacral strain, anxiety neurosis, residuals of contusion of left hand and wrist with causalgic reaction.  The examiner opined that the Veteran had no industrial potential whatsoever and as such should be declared as permanently and totally disabled.  

In a May 1986 private treatment record, the Veteran was diagnosed with muscle strain of his neck.

During an August 1988 VA examination, the Veteran reported a stiff neck on occasion.  He also reported that he had neck pain in the military and continued to have neck pain.  Upon examination, the Veteran held his neck quite rigidly, but during other parts of the interview he seemed to be able to move his neck in a fairly animated way when describing his various problems.  He had pain on abduction in the right shoulder beyond 90 degrees.  The examiner found that the Veteran had pain and limitation to motion of the neck, possibly due to cervical degenerative arthritis, but there were significant non-organic factors coloring the clinical picture.  The examiner did not provide an opinion as to whether or not the Veteran's current cervical spine disability was related to his military service.  Another examiner who also examined the Veteran in August 1988 diagnosed the Veteran with degenerative joint disease of the cervical and lumbar spine.

A March 1997 X-ray study noted severe C5/C6 degenerative disc disease with loss of normal lordosis.

In a May 1997 VA general examination, the Veteran reported that he was treated for whiplash during service.  The examiner diagnosed the Veteran with cervical spine degenerative joint disease.  

An August 1998 x-ray study noted that the Veteran had severe C5-C6 degenerative disc disease.

An April 2000 VA treatment record noted chronic neck pain.  In August 2001, the Veteran was treated with a stiff neck and being unable to rotate.  He was diagnosed with muscle strain and prescribed warm soaks and rest.

An x-ray of the cervical spine performed at the VAMC in October 2001 revealed moderate degenerative disc and joint disease.

In July 2002, a VA physical therapist noted that the Veteran had chronic cervical problems stemming from severe protective positioning.   The Veteran is unable or unwilling to move head on his own, but when the physical therapist moved his head, it moves very easily.  

A physical therapy note dated in August 2002 stated that the Veteran had a diagnosis of cervicalgia and that he reported no improvement.  It was explained to the patient that it would take a conscious effort on his behalf to keep his neck in the proper position.  The Veteran explained that he could not do this.  He had met no goals and was not compliant.  A soft collar was suggested.  It was further stated that due to the Veteran's inability or "unwantingness" to follow instructions, it was unlikely that physical therapy would help at any point in time.

In January 2009, the Veteran was seen walking with a scissoring gait and nearly falling.  The impression was a suspected progressive cervical myelopathy.  A January 2009 MRI showed reversal of the normal cervical lordosis within the upper and mid cervical spine, moderate degenerative changes primarily within the upper cervical spine as detailed above.  There was severe right foraminal narrowing at C3-C4, and there is compression and posterior displacement of the right anterolateral spinal cord at C4-C5. 3.  Hypointense T1 signal within the vertebral bodies centered at C4-C5, and C6-C7 adjacent to the disc spaces is favored to represent reactive, degenerative changes.

In January 2011, the Veteran was diagnosed with a pain disorder associated with both psychological factors and general medical condition.

In January 2011, the Veteran reported neck pain since service.  The physician noted that his physical examination was very difficult to perform because of gross inconsistencies.   He seemed to resist passive motion of all joints.  The physician was worried that cervical myelopathy was present.  The Veteran was unwilling to consider neck surgery even though he was losing his ability to walk.  

An MRI of the cervical spine performed in March 2011 revealed degenerative disc disease with some improvement of the disc herniation at C4/C5.  There was no longer any severe foraminal narrowing and no significant cord involvement.  The examiner opined that his current symptoms would not be explained by the removal of his ganglion cyst.  

A May 2012 VA treatment record noted that the Veteran reported neck pain that waxed and waned and used a cane for walking.  The physician diagnosed the Veteran with degenerative joint disease of the cervical spine and probable cervical myelopathy.  

A May 2013 VA treatment record noted neck and wrist pain with no specific changes.

In December 2012, the Veteran presented with his veterans service representative for assessment of his service-connected claims.  The VA examiner opined that the Veteran's symptoms including neuropathic symptoms intermittently in all four extremities would not be explained by the removal of his ganglion cyst, and the examiner did not "think" that it was related to his current issues.  The Veteran reported to the examiner that he had neck pain since service and recalls cervical traction regularly for 8 weeks.  The Veteran reported that the pain resolved for 25 years but reoccurred in 2000.  The Veteran also reported having a procedure to remove a lump on the back of his neck.  The examiner explained that it is possible that his current symptoms are related to his neck pain in service, but the very long asymptomatic period makes it difficult to conclude that the symptoms are related with a greater than 50 percent certainty.  The procedure in the 1980s was almost certainly a cyst removal and not related to his current or prior symptoms. 

A February 2014 VA treatment record noted that pain in his knee, hip, neck and shoulder continued to wax and wane.

In July 2014, the Veteran received a VA examination for his cervical spine.  The Veteran reported that while in service at Ft. Lee or Fort Jackson in 1963, he developed stiffness of his neck.  He reported that his neck was in traction and rotated from left to right touching each shoulder with his chin and that his neck "popped".  A knot began to grow on his neck about the size of marble, but this was removed in Cincinnati General Hospital in 1970's or 1980's.   The examiner noted that the Veteran's September 1962 induction examination was negative for a cervical spine disability.  Review of the service treatment records indicated that the Veteran was seen on December 13, 1963 for a stiff neck, and no pathology on X-ray was demonstrated.  He was seen again on September 1, 1964 with the same complaint and diagnosed with spasm.  The examiner relayed that the Veteran claimed that he was treated with traction for his neck condition; however, this mode of therapy is not used in treatment of cervical muscle spasm.  There was nothing located in the evidence of record regarding chronicity of complaints or care of a neck condition for over 24 years, until an August 1988 VA examination at which time the examiner stated that the Veteran did not appear to be making a full voluntary effort during evaluation and examination.  A VA examination dated in August 1988 revealed a reduced range of motion of the cervical spine, and x-rays demonstrated degenerative joint disease.  The July 2014 x-ray study noted multilevel degenerative changes in the cervical spine.  The VA examiner diagnosed the Veteran with degenerative arthritis of the spine, degenerative disc disease and spasm.  

The examiner noted that the Veteran put forth poor effort when attempting to measure his cervical range of motion and while attempting to extract a history regarding his wrist, he became agitated and belligerent and threatened the examiner while shouting obscenities.  Security arrived and the Veteran calmed down.  After security arrived, he was sitting straight in his wheelchair and not flexed laterally to the right as he was postured at the beginning of the examination.  His head was erected and not flexed to his right side.  He rotated his head without any noticeable effort to the left and the right approximately 40 to 50 degrees without any objective evidence of pain while speaking with security.   The examiner opined that the Veteran's current cervical spine disability was not related to his diagnosed condition of muscle spasm during service as there is no anatomic or physiologic nexus with which to connect the conditions.  The Veteran's spasm of the neck diagnosed in service is not related to his current shoulder and bilateral leg disability as there is no nexus with which to connect the conditions.  His current neck conditions of degenerative disc disease and arthrosis are age related phenomena.  

Analysis

Having carefully reviewed the record, the Board concludes that service connection is not warranted for the claimed cervical spine disability.  Although the Veteran has a current cervical spine disability and there is treatment for his neck in service, the evidence shows that there is no relationship between the two.  The July 2014 examiner concluded, following a comprehensive review of the record and the Veteran's history, as well as physical examination, that the Veteran's current cervical spine disability was not related to his diagnosed condition of muscle spasm during service.  

The examiner explained the underlying reasons for the conclusions reached.  Specifically, he provided a reasoned opinion, based on complete review of the record, interview, and examination.  In assigning high probative value to this opinion, the Board notes that the examiner had the claims file for review, specifically discussed evidence contained in the claims file and documented an exhaustive review of the record, obtained a history from the Veteran as he was able to, and attempted to conduct a complete examination even though the Veteran did not cooperate.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  The Board thus finds the VA examiner's opinions to be of greater probative value than the Veteran's unsupported statements.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.); Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). 

The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Veteran reported neck pain since service in treatment records, including in a January 2011 treatment record.  In the December 2012 VA addendum, the Veteran reported that the neck pain stopped for 25 years and then resumed in 2000.  Furthermore, the records prior to the late 1990's show treatment or reports of pain of his neck sporadically and quite removed in time from his 1964 separation (e.g., 1970 hand injury that may cause neck pain; 1986 muscle strain; 1988 occasional stiff neck).  Given these inconsistencies and the contemporaneous records, the Board does not find the Veteran's statements as to continuity of symptomatology to be credible.  Therefore the Board affords them little probative weight.  In essence, the objective record conflicts with the Veteran's statements of continuity.  See Savage v. Gober, 10 Vet. App. 488 (1997).

In summary, although the Veteran was treated and diagnosed with muscle strain during service, the examiner found it unrelated to his current cervical spine degenerative disc disease.  There was also no evidence of degenerative disc disease in the year following separation.  Furthermore, the Board finds the Veteran's statements that he had neck pain consistently since service not credible.  

Absent reliable lay or medical evidence relating his cervical spine disability to service, and in consideration of the VA opinion discussed above, the Board concludes that the claim of entitlement to service connection for degenerative disc disease of the cervical spine must be denied.  The preponderance of the evidence is against the Veteran's claim, and the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102 (2014). 

Entitlement to service connection for right leg, left leg and shoulder disabilities.

The Veteran claims that his current right leg, left leg and shoulder disabilities are related to his cervical spine disability.  The Veteran has not alleged that these disabilities began during his military service, and the service treatment records do not show treatment for these disabilities during service.  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin, 11 Vet. App. at 512.

As to a current disability, the evidence is vague as whether the Veteran has actual diagnoses for his shoulders or his legs.  There are several references to reports of pain in his shoulders and knee.  For instance in May 2013, the Veteran reported that knee and shoulder pain waxed and waned; however, the treatment record also noted that x-rays completed in October 2001 of his ankle, foot and shoulder were all normal.  In January 2011, the Veteran reported neck pain that radiated to both shoulder areas.  He also had tingling sensation involving cervical spine with radiation to both shoulder.  The physician reported that a physical examination of the Veteran was very difficult to perform due to gross inconsistencies.  Neurologically, the physician was unable to test muscle strength or sensation.  His reflexes showed a bilateral Hoffman.  No increased muscle tone or spasticity was noted involving the lower extremities nor was abnormal reflexes.  His gait maintained his hips in a slightly flexed position and the gait was short, stride-length.  The examiner was concerned that cervical myelopathy may be present.  A neurosurgical evaluation was not pursued as the Veteran had been unwilling to consider neck surgery under any circumstances.  This evidence suggests that the Veteran is experiencing some peripheral neuropathy, but no diagnosis was made and no further tests were conducted.  Therefore, resolving all doubt in the Veteran's favor, the Board will consider the Veteran to have some type of neuropathy of his legs and shoulders.  

Regarding evidence of a service-connected disability, service connection is in effect for scar, residual removal ganglion cyst of right wrist, and tinea pedis.  Notably, as explained above, the Board does not find that service connection is warranted for the Veteran's cervical spine disorder.  Therefore, to the extent that the Veteran contends that these disabilities are related to the cervical spine disability, as service connection is not in effect for that disorder, secondary service connection is precluded. 

Turning to the other service-connected disabilities, in December 2012, a physician reviewed the Veteran's medical records and examined the Veteran.  The examiner noted that the main current symptoms were bilateral neuropathic symptoms intermittently in all four extremities.  The examiner opined that these symptoms would not be explained by the removal from his wrist of a ganglion cyst, so the examiner did not think that they were related to his current issues.  The examiner reviewed the records noting that records from 1997 indicated that he had chronic wrist pain (presumably the right wrist), but there was no mention of neck pain.  In 1998, an apparently new complaint of paresthesia in the left wrist was documented.  Neck exam was normal at that time, but the symptoms were likely related to radiating pain from cervical degenerative disc disease which had steadily progressed since that time.  The examiner concluded that ganglion cyst removal in his right wrist could conceivably be related to local chronic pain, but the Veteran's complaints were related to bilateral neuropathic pain that cannot be explained by local factors in the wrist.  

The Veteran was afforded a VA examination in July 2014.  During the examination, the Veteran acted aggressively toward the examiner when asked about the history of his disabilities and security had to be called.  The Veteran put forth poor effort when the examiner attempted to measure limitation of motion of his cervical spine.  Based on what the examiner was able to determine on review of the records, the examiner opined that the Veteran's spasm of the neck diagnosed in service was not related to his current shoulder and bilateral leg disability, as there was no anatomical or other nexus with which to connect the conditions.

Due to the unwillingness of the Veteran to cooperate during the VA examination and during other appointments at the VA, the Board does not find that providing yet another VA examination to determine the etiology of any shoulder or lower extremity would be assist in adjudication of his claim.  Therefore, based on the evidence of record, the Board finds that the evidence suggests that any neuropathic symptoms the Veteran may be experiencing not due to a service-connected disability.  Although the December 2012 physician acknowledges that the ganglion cyst removal in his right wrist could conceivably be related to local chronic pain, he found that the Veteran's complaints were related to bilateral neuropathic pain that could not be explained by local factors in the wrist.  

In sum, the evidence does not show that the shoulder or lower extremity symptoms are related to his service-connected wrist disability or any other service-connected disability.  As such, the Veteran's claim of entitlement to service connection for shoulder and right and left lower extremities as secondary to a service-connected disability fails.  The preponderance of the evidence is against the Veteran's claims, and the doctrine of reasonable doubt is not applicable in the instant appeal. 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Entitlement to service connection for bilateral hearing loss.

The Court of Appeals for Veterans Claims (CAVC) has observed that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  However, for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2013).

Service treatment records are negative for any diagnosis or complaint of hearing loss.  

The Veteran's induction examination in September 1962 only included whispered and spoken voice testing.  The hearing acuity was 15/15 on whispered and spoken voice testing.  

Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA). Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI). However, the August 1964 hearing evaluation discussed below appears to have been conducted using the ASA standards.  Therefore, in order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards.  

The Veteran's separation examination in August 1964 revealed the follow results:

Hertz
500
1000
2000
3000
4000
Right
25
20
20
-
15
Left
25
20
20
-
15

The Veteran's hearing acuity was 15/15 on whispered and spoken voice testing. 
 The audiological finding of 25 for 500 Hertz suggests that there was possibly abnormal hearing upon discharge.  However, there are no records or complaint of hearing loss again until 1997. In March 1997, during a general VA examination, the Veteran reported some diminished hearing and reported that he was scheduled for an examination.  

In May 1998, the Veteran received an audiological evaluation, which revealed the following results:

Hertz
500
1000
2000
3000
4000
Right
55
75
65
60
60
Left
40
35
35
35
40

Speech Discrimination was 92 percent on the right and 96 percent on the left.  He was diagnosed with moderately severe mixed hearing loss on the right and mild to moderate sensory hearing loss on the left. Subsequent testing in May 2000 confirmed moderately-severe to severe sensory hearing loss on the right and mild to moderately-severe predominantly sensory hearing loss on the left.  

Upon careful review of the record, the Board has concluded that service connection is not warranted for hearing loss.  While the post-service records include diagnoses of hearing loss, a nexus to service has not been established.

Although the Veteran's separation examination shows a possible hearing impairment, there is no evidence of any complaints, treatment or diagnoses of hearing loss for over 30 years after separation.  Thus, the presumption for chronic disease does not apply.  Additionally, and crucially, the Veteran has provided no statement regarding how his current hearing loss is related to service, nor medical evidence to support his claim.  

The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  While the record contains diagnoses relating to the Veteran's hearing acuity, the record is void of evidence that hearing loss is related to any injury or disease in service. Accordingly, the doctrine of reasonable doubt is not applicable in the instant appeal. Gilbert; 38 C.F.R. § 3.102 (2014).  The claim must be denied.

Entitlement to an increased evaluation for residuals of removal of cyst of right wrist, including scar, currently assigned a 10 percent evaluation.

Applicable laws and regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  In every instance where the rating schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met. 38 C.F.R. § 4.31.

Where a Veteran has been diagnosed as having a specific condition and the diagnosed condition is not listed in the Ratings Schedule, the diagnosed condition will be evaluated by analogy to closely-related diseases or injuries in which not only the functions affected, but the anatomical localizations and symptomatology, are closely analogous.  38 C.F.R. § 4.20.  

The Veteran's wrist disability is currently evaluated as 10 percent disabling under Diagnostic Code 7804, for scars.  The RO granted a 10 percent evaluation beginning October 15, 2008, the date the Veteran filed a claim for a higher evaluation for a wrist disability.  

As a preliminary matter, in the year prior to the date that the Veteran filed his claim in October 15, 2008, there is no medical or lay evidence regarding the severity of his right wrist condition.  Therefore, a higher evaluation prior to the date of claim is not warranted, and a noncompensable evaluation is continued.

The criteria under 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805, were revised effective October 23, 2008.  The new regulations were specifically limited to claims filed on or after October 23, 2008 unless the Veteran requests review under the revised criteria. Here, the Veteran's initial service connection claim for a higher evaluation for his wrist was received on October 15, 2008, and review under the revised criteria was not requested. Accordingly, the revised schedular rating criteria are not applicable in this case and those in effect prior to October 23, 2008 must be applied.  

Diagnostic Code 7800 provided ratings for disfigurement of the head, face, or neck, based on characteristics of disfigurement. 

Diagnostic Code 7801 provided ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion. Scars that are deep or that cause limited motion in an area or areas exceeding 6 square inches (39 sq. cm.) are rated 10 as percent disabling. 

Diagnostic Code 7802 provided ratings for scars, other than the head, face, or neck, that are superficial or that do not cause limited motion. Superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 sq. cm.) or greater, are rated as 10 percent disabling. 

Diagnostic Code 7803 provided a 10 percent rating for superficial unstable scars. Note (1) to Diagnostic Code 7803 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage. 

Diagnostic Code 7804 provided a 10 percent rating for superficial scars that are painful on examination. Note (1) to Diagnostic Code 7804 provides that a superficial scar is one not associated with underlying soft tissue damage. 

Diagnostic Code 7805 provided that other scars are to be rated on limitation of function of affected part. 38 C.F.R. § 4.118 (2008). 

Alternatively, when there are orthopedic manifestations, ratings may be provided under 38 C.F.R. §4.71(a), Diagnostic Codes 5214 and 5215.  Diagnostic Code 5214 provides that a 50 percent evaluation is assigned for unfavorable ankyloses of the major wrist.  A 40 percent evaluation is assigned for unfavorable ankyloses of the minor wrist.  For any other position of ankylosis, except favorable for the major wrist, a 40 percent is assigned and a 30 for percent for the minor wrist.  A 30 percent evaluation is assigned for favorable ankyloses of the major wrist and 20 percent for the minor wrist.  

Diagnostic Code 5215 allows for a 10 percent evaluation for limitation of the wrist when dorsiflexion is less than 15 percent or when palmar flexion is limited in line with forearm.  

In December 2008, the Veteran received a VA examination for his wrist scar.  The examiner noted a 1 centimeter by 5 centimeter scar on the posterior surface of the right wrist area.  There was tenderness on palpation.  There was no underlying soft tissue damage or skin ulceration or breakdown over the scar.  The examiner was unable to determine the loss of motion of the wrist due to severe pain.  Wrist palmar flexion began at 2 and ended at 8, but the examiner noted that this was not properly assessed due to pain.  The examiner was unable to assess any other limitation of motion due to severe pain, and the Veteran pushed the examiner away when the examiner attempted passive range of motion.  The Veteran reported severe pain since the removal of ganglion cyst.  The examiner diagnosed the Veteran with right wrist scar status post ganglion cyst removal, healed.  

The Veteran's wrist was also evaluated.  A December 2008 x-ray noted no fracture, normal alignment and mild arthrosis of the first carpometacarpal joint.  The Veteran reported that he wore a right wrist splint every day and used a heating pad nightly for comfort.  He took methadone for pain.  The examiner was unable to determine range of motion due to severe pain.  

In January 2009, the Veteran reported having pins and needle type of feeling in the right hand since service.  He was diagnosed with suspected cervical myelopathy.
A January 2011 VA treatment record noted that the Veteran presented with complaints of chronic pain and tingling of the right wrist.  

In May 2013, the Veteran noted wrist pain and was continued on methadone for 5 mg twice daily, which was recommended by the pain clinic.

In July 2014, the Veteran received a VA examination for his wrist.  During the examination, the Veteran became agitated and belligerent, and security had to be called.  When he calmed down, he reported that his right hand pain was intermittent, and he had weakness of his right hand and dropped objects he was holding.  Right wrist palmar flexion was to 5 degrees with no objective evidence of painful motion.  Right wrist dorsiflexion was to 0 degrees with no objective evidence of painful motion.  The examiner explained that the Veteran merely grunted when asked to flex his right wrist and demonstrated minimal effort.  There were no objective signs of pain in the right wrist with requested maneuvers.  The Veteran was able to perform repetitive-use testing with three repetitions.  Palmar flexion was to 5 degrees with dorsiflexion was to 0 degrees.  He had no functional loss or functional impairment of the wrist following respective-use testing.  He had less movement than normal and weakened movement.  He had no localized tenderness or pain on palpation of joints/soft tissue of either wrist.  He had 3/5, active movement against gravity, during right flexion and wrist extension.  He had no ankyloses of the wrists.  The Veteran had scars but the scars were not painful, unstable or a total area of greater than 39 square centimeters.  An x-ray study of the wrist did not note arthritis, but instead noted two millimeters positive ulnar variance.

As noted, the Veteran is service-connected for residuals of removal of a cyst of right wrist, including scar.  This disability apparently is manifested both by a painful scar and limitation of motion of the wrist.  The RO has assigned a 10 percent evaluation for the Veteran's scar alone.  

There is no evidence to suggest that an evaluation in excess of 10 percent is warranted for the scar under Diagnostic Code 7804.  The current rating contemplates scars that are deep or that cause limited motion in an area or areas exceeding 6 square inches (39 sq. cm.), superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 sq. cm.) or greater, superficial unstable scars, or superficial scars that are painful on examination. A higher evaluation requires evidence demonstrating scars that are deep and that caused limited motion in an area or areas exceeding 12 square inches (77 sq. cm.). Such is not shown. Rather, the record indicates that the scar covers 1 centimeter by 5 centimeters.  Functional impairment due to the scar could not be assessed during the examination.  The sole manifestation is that it is painful.  Therefore, the 10 percent rating for the scar is appropriate.

The question then becomes whether a separate compensable evaluation is warranted for limitation of motion of the wrist.  The Veteran was provided two VA examinations, at which times the examiner attempted to verify limitation of motion of his wrist.  During the December 2008 VA examination, the Veteran pushed the examiner away during the interview, and a full assessment of limitation of motion could not be determined.  Although the examiner noted some likely limitation of motion of the wrist, no exact evaluation could be determined.  During the most recent July 2014 VA examination, the Veteran became belligerent with the examiner and security had to be called.  The examiner determined that he had limitation of motion of his wrist but explained that the Veteran was not putting forth full effort during the examination.  Although the Veteran appears to have some limitation of motion of his wrist and pain, the Board finds that the degrees of limitation of motion are unknown due to the Veteran's failure to cooperate with the examiner and to put forth a full effort.  As the Board must rate the claim based on the evidence of record, the Board finds that a separate compensable evaluation for the right wrist is not warranted under Diagnostic Code 5215.  

Alternatively, the Board has considered whether an evaluation is appropriate for noncompensable limitation of motion due to arthritis, pursuant to Diagnostic Code 5003.  Under that code, the schedule directs that degenerative arthritis that has been established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joints involved.  It further states that when the limitation of motion is noncompensable under the code, a rating of 10 percent is for application for each such major joint affected by limitation of motion.  38 C.F.R. § 4.71a, DC 5003.  In this case, however, arthritis has been ruled out by x-rays.  Thus, an evaluation under this code is not appropriate. 

In sum, the Veteran's wrist disability warrants no more than the current 10 percent rating for the scar.

Extra-Schedular Consideration

The first of the three elements of an extraschedular rating under § 3.321(b)(1) is a finding of either the RO or the Board that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate."  See Thun v. Peake, 22 Vet.App. 111, 115 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Thun, 22 Vet.App. at 115.  "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required."  Id.

Neither the first nor second Thun element is satisfied here.  The Veteran's service-connected residuals of removal of a cyst of right wrist is manifested by pain, tingling, weakness and limitation of motion, which impairs him by causing him pain.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to wrist disabilities and scars provide disability ratings on the basis of pain and length of scar as well as limitation of motion of the wrist.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5215 (2014); also see 38 C.F.R. § 4.71a, Diagnostic Code 7804 (2008).  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet.App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet.App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which includes pain, tingling, weakness and limitation of motion, which impairs him by causing him pain.  In short, there is nothing exceptional or unusual about the Veteran's residuals of removal of a cyst of right wrist because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet.App. at 115.

Thus, the Board does not find that his disability picture is exceptional or unusual.

Finally, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).  The Veteran has at no point during the current appeal indicated that his service-connected disabilities result in further disability when looked at in combination.  Therefore, the Board finds that the schedular criteria adequately describe the Veteran's service-connected disabilities. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Service connection for a degenerative disc disease of the cervical spine is denied.

Service connection for a shoulder disorder is denied.

Service connection for a right leg disorder is denied.

Service connection for a left leg disorder is denied.

Entitlement to service connection for bilateral hearing loss disability is denied.

Entitlement to an evaluation in excess of 10 percent for residuals of removal of cyst of right wrist, including scar, is denied.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


